DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/25/2021 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments that Shih fails to specifically teach forming a redistribution layer electrically connected to the first chips after forming the second dielectric layer, the examiner agrees. However, as shown in the rejection below, Meyer (previously presented) is being used to teach this limitation. Therefore, the combination of Shih in view of Meyer teaches this limitation and renders these arguments moot, and the rejection is made final as necessitated by the applicant’s amendment presenting new limitations to the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Patent Pub. No. 2016/0379935, from hereinafter “Shih”) in view of Meyer et al. (U.S. Patent No. 9,543,224, from hereinafter “Meyer”).
Regarding Claim 1, Shih in Fig. 10-26 and ¶’s 0042-0061 teaches a manufacturing method of a semiconductor device, comprising: providing a substrate (300; Fig. 10 and 18); forming a sacrificial layer (302) on the substrate (Fig. 10 and 18); forming a redistribution layer (410) on the sacrificial layer (Fig. 11 and 18); disposing first chips (420) on and electrically connected to the redistribution layer (Fig. 12 and 19); forming a first dielectric layer (500) surrounding the first chips (Fig. 13 and 20); forming trenches (502/502a) in the first dielectric layer (Fig. 14 and 21); and forming a second dielectric layer (504/504a) in the trenches, wherein an upper surface of the first dielectric layer and an upper surface of the second dielectric layer are at a same plane (Fig. 15 and 22).
Shih fails to specifically teach forming the redistribution layer electrically connected to the first chips after forming the second dielectric layer. 
Meyer teaches a similar method in Fig. 2 including forming a redistribution layer (112) that is electrically connected to first chips (108) after forming a dielectric layer (110) surrounding the first chips (Fig. 2D-F; Col. 8, line 56 – Col. 9, line 52).
In view of the teachings of Meyer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include forming the redistribution layer electrically connected to the first chips after forming the second dielectric layer because this is an obvious alternative method to that of Shih that would allow the first chips and the dielectric layers to be formed and secure prior to forming the RDL if desired which can help produce improved electrical connection and take away the complicated steps of alignment that would be necessary if the chips were to be mounted on an already present RDL.  
Regarding Claim 2, as in the combination above, Shih and Meyer teach detaching the first chips from the sacrificial layer (Fig. 16 and 26; ¶’s 0049 and 0059 and Fig. 2D-E, Col. 8, line 56-62).
Regarding Claim 4, as in the combination above, Meyer teaches wherein a redistribution layer (112) is electrically connected to first chips (108) after the step of detaching the first chips from a sacrificial layer (104; Fig. 2D-F; Col. 8, line 56 – Col. 9, line 52). 
Regarding Claim 5, as in the combination above, both Shih and Meyer teach forming solder balls (520 and 114, respectively) on the redistribution layer, each of the solder balls being electrically connected to one of the first chips (Fig. 17 and 26; ¶ 0050 and 0059 and Fig. 2, Col. 9, line 53 – Col. 10, line 3, respectively).
Regarding Claim 6, although, Shih fails to specifically teach the specifics of the thicknesses of the first and second dielectric layers, however Shih does teach and appears to depict that the thickness of the second dielectric layer is at least half the thickness of the first dielectric (see Fig.’s 15 and 22). In view of the teachings of Shih and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the first dielectric layer has a first thickness, the second dielectric layer has a second thickness, and a ratio of the second thickness to the first thickness is in a range from 0.5 to 1.5 because this would be an obvious matter of design choice as the thickness of these layers will alter and help to alleviate stress within the package. 
Regarding Claim 7, Shih teaches wherein a coefficient of thermal expansion of the first dielectric layer is different from a coefficient of thermal expansion of the second dielectric layer (¶ 0047-0048 and 0054-0058).
Regarding Claim 10, Shih teaches wherein the trenches penetrates the first dielectric layer (Fig. 14 and 21).
Regarding Claim 16, Shih in in Fig. 10-26 and ¶’s 0042-0061 teaches a method of manufacturing method of a semiconductor device, comprising: providing a substrate (300; Fig. 10 and 18); forming a sacrificial layer (310) on the substrate (Fig. 10 and 18); forming a redistribution layer (410) on the sacrificial layer (Fig. 11 and 18); disposing first chips (420) on and electrically connected to the redistribution layer (Fig. 12 and 19); forming a first dielectric layer (500) having trenches (502/502a), the first dielectric layer surrounding the first chips (Fig. 13-14 and 20-21); and forming a second dielectric layer (504/504a) in at least one trench of the trenches, wherein an upper surface of the first 
Shih fails to specifically teach forming the redistribution layer electrically connected to the first chips after forming the second dielectric layer. 
Meyer teaches a similar method in Fig. 2 including forming a redistribution layer (112) that is electrically connected to first chips (108) after forming a dielectric layer (110) surrounding the first chips (Fig. 2D-F; Col. 8, line 56 – Col. 9, line 52).
In view of the teachings of Meyer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih to include forming the redistribution layer electrically connected to the first chips after forming the second dielectric layer because this is an obvious alternative method to that of Shih that would allow the first chips and the dielectric layers to be formed and secure prior to forming the RDL if desired which can help produce improved electrical connection and take away the complicated steps of alignment that would be necessary if the chips were to be mounted on an already present RDL.  
Regarding Claim 17, Shih teaches wherein a mold is used for forming the first dielectric layer (¶ 0046 and 0053). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Meyer above, and further in view of Chia et al. (U.S. Patent Pub. No. 2015/0348861, from hereinafter “Chia”).
Regarding Claim 3, Shih teaches forming a redistribution layer before forming the dielectric layers and before the step of detaching the first chips from the sacrificial layer (Fig. 11, 16, 18 and 26) and Meyer teaches forming a redistribution layer after forming a dielectric layer and after the step of detaching the first chips from the sacrificial layer (Fig. 2D-G). Therefore, the combination above fails to specifically teach forming a redistribution layer after forming the dielectric layers but before detaching the first chips from the sacrificial layer.
Chia in Fig. 3h-n teaches a similar method that sets forth forming solder bumps (194) and completing the processing steps of forming external connections (158/192) to first chips (124) before detaching the first chips from a sacrificial layer (180; ¶’s 0042-0049).
In view of the teachings of Chia, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih as modified by Meyer to include both forming a redistribution layer after forming the dielectric layers but before detaching the first chips from the sacrificial layer because this would be an obvious method for forming the device when the first chips are mounted such that the active surfaces of the chips are facing away from the substrate comprising the sacrificial layer if desired. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Meyer above, and further in view of Kumar et al. (U.S. Patent Pub. No. 2017/0098633, from hereinafter “Kumar”).
Regarding Claim 8, Shih is silent with regards to teaching disposing a second chip on one of the first chips, wherein spacer balls are disposed between the second chip and the one of the first chips.
Kumar in Fig. 2 teaches a method of disposing a second chip (221) on a first chip (211), wherein spacer balls (212) are disposed between the second chip and the first chip (¶’s 0035-0064).
In view of the teachings of Kumar, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih as modified by Meyer above to include disposing a second chip on one of the first chips, wherein spacer balls are disposed between the second chip and the one of the first chips because the chips as described by Shih are often stacked together in POP type device as shown by Kumar and including the spacer is obvious because it will help alleviate mechanical and thermal stress by keeping the two stacked packages from directly contacting each other.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih as modified by Meyer and Kumar above, and further in view of Derderian (U.S. Patent Pub. No. 2006/0035408).
Regarding Claim 9, as in the combination of Shih as modified by Meyer and Kumar above, Kumar teaches wherein the spacer balls have non-identical particle sizes (Fig. 2 and 4-5; ¶’s 0058-0064) but is silent with regards to teaching wherein the spacer balls are disposed on the one of the first chips by spraying process, slit coating process or printing process.
Derderian in Fig. 1-12 teaches disposing a second chip (10’/110) on a first chip (10), wherein spacer balls (22) are disposed between the second chip and the first chip (¶’s 0045-0051 and 0058-0073) and wherein the spacer balls are disposed on the one of the first chips by spraying process, slit coating process or printing process (¶ 0052-0057).
In view of the teachings of Derderian, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Shih as modified by Meyer and Kumar above to include wherein the spacer balls are disposed on the one of the first chips by spraying process, slit coating process or printing process because these are well known techniques used in the art for dispersing balls on a surface in desired positions. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 11, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894